 

Exhibit 10.39

 

Property Address:

7 Wheeling Road

South Brunswick, New Jersey

 

INDUSTRIAL BUILDING LEASE

 

THIS LEASE, made as of this 28 day of June, 2001 between Southcorp Packaging
USA, Inc., a Nevada corporation (“Landlord”) and North America Packaging
Corporation, a Delaware corporation (“Tenant”);

 

ARTICLE I.

 

Basic Lease Terms

 

Section 1.1. Definitions. In addition to the other terms, which are elsewhere
defined in this Lease, the following terms and phrases, whenever used in this
Lease, shall have the meanings set forth in this Section, and only such
meanings, unless such meanings are expressly contradicted, limited or expanded
elsewhere herein.

 

  A. Base Rent Schedule:

 

Period

--------------------------------------------------------------------------------

  

Annual

Base Rent

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

03/01/01-02/28/02

   $ 506,000.00    $ 42,166.67

03/01/02-02/28/03

   $ 521,180.00    $ 43,431.67

03/01/03-02/28/04

   $ 536,815.40    $ 44,734.62

03/01/04-02/28/05

   $ 552,919.86    $ 46,076.66

03/01/05-02/28/06

   $ 569,507.46    $ 47,458.96

03/01/06-02/28/07

   $ 586,592.68    $ 48,882.72

03/01/07-02/28/08

   $ 604,190.46    $ 50,349.21

03/01/08-02/28/09

   $ 622,316.18    $ 51,859.68

03/01/09-02/28/10

   $ 640,985.66    $ 53,415.47

03/01/10-02/28/11

   $ 660,215.23    $ 55,017.94

 

  B. Security Deposit: $42,166.66

 

  C. Initial Term: The initial ten (10) year term

 

  D. Effective Date: March 1, 2001

 

  E. Commencement Date: July 1, 2001

 

  F. Termination Date: February 28, 2011

 



--------------------------------------------------------------------------------

  G. Renewal Term: The Initial Term may be extended by three (3) consecutive
renewal options of five (5) years each.

 

  H. Use: general office, warehouse, storage, and manufacturing uses and any
other legally permitted activities or uses.

 

  I. Landlord’s Mailing Address:

     c/o Southcorp Limited

     469 LaTrobe Street

     6th Floor

     Melbourne 3000

     Victoria

     Australia

     Attention: Hugh Thorburn

     Facsimile: 011-613-9679-2289

 

  Tenant’s Mailing Address:

     North America Packaging Corporation

     100 Galleria Parkway

     Suite 950

     Atlanta, GA 30339

     Attention: Phillip O’Connor

     Facsimile No: 770-951-4784

 

Section 1.2. Significance of Basic Lease Provisions. Each reference in this
Lease to any of the Basic Lease Terms contained in Section 1.1 of this Article
shall be deemed and consumed to incorporate all of the terms provided under each
of such Basic Lease Terms.

 

ARTICLE II.

 

Premises

 

Section 2.1. Lease. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be kept, observed and performed, does by these presents, lease to
Tenant, and Tenant hereby leases from Landlord, the real estate located at 7
Wheeling Road, South Brunswick, New Jersey, and legally described on Exhibit A
attached hereto and by this reference incorporated herein (“Land”), together
with all improvements now located or hereafter constructed thereon
(“Improvements”), subject to covenants, conditions, agreements, easements,
encumbrances and restrictions affecting the Land and the Improvements thereon.

 

Section 2.2. Premises. The Land and Improvements are hereinafter referred to
collectively as the “Premises”.

 

2



--------------------------------------------------------------------------------

 

ARTICLE III.

 

Term

 

Section 3.1. Term. The Initial Term of this Lease shall commence on the
Commencement Date, effective as of the Effective Date, and shall end on the
Termination Date, unless sooner terminated as hereinafter set forth. Landlord
shall deliver possession of the Premises to Tenant upon the Commencement Date;
otherwise, Tenant shall have the right to terminate this Lease within thirty
(30) days thereafter.

 

Section 3.2. Renewal Term. In addition to the Initial Term hereof, Landlord
hereby grants Tenant three (3) successive options to renew or extend the term of
this Lease from the date upon which it would otherwise expire for three (3)
additional periods of five (5) years each (each such period shall be referred to
herein as the “Renewal Period.”) on the terms and conditions set forth in this
Section 3.2.

 

(a) The term “Term” when used in this Lease shall include any and all Renewal
Period(s). If Tenant elects to exercise any of such options, it shall do so by
giving written notice of such election to Landlord (“Renewal Notice”), on or
before the date which is six (6) months before the beginning of the Renewal
Period or Renewal Periods for which the term hereof is to be renewed or
extended. Each such Renewal Period shall be on the same terms and conditions as
set forth herein except for the rent which shall be adjusted commencing on the
first year of the Renewal Period, to an amount equal to the then prevailing
Market Rental Rate (as hereinafter defined). The Base Rent shall be adjusted
annually during each Renewal Period to equal 1.03 times the then applicable Base
Rent. The “Market Rental Rate” shall, mean for the purposes of this Section 3.2.
the fair market rental rate that could be obtained in an arm’s length
transaction on or about the date of the Renewal Notice between willing and
informed landlords and willing and informed tenants for the Premises or for
space of comparable size, age and construction in the regional area where the
Premises are located, for a term of similar length to the Renewal Term, with
adjustments that could be obtained taking into account items that professional
real estate brokers customarily consider, including, but not limited to, rental
rates (including any market increases over the applicable term of any such
Renewal Period), space availability, tenant size, tenant improvement allowances,
freeway visibility, free rent and any other lease concessions, if any, then
being charged or granted by Landlord or the landlords of such similar buildings
in the regional area where the Premises are located, all as determined in
accordance with Section 3.2(b) below.

 

(b) Upon delivery to Landlord of the Renewal Notice, Landlord and Tenant shall
commence negotiations to agree upon the Market Rental Rate. If Landlord and
Tenant are unable to reach agreement on the Market Rental Rate within five (5)
business days after the date of delivery of the Renewal Notice, then the Market
Rental Rate shall be determined as follows:

 

(i) If Landlord and Tenant are unable to agree on the Market Rental Rate within
said five (5) business day period, then within five (5) business days

 

3



--------------------------------------------------------------------------------

thereafter Landlord and Tenant shall each simultaneously submit to the other in
a sealed envelope, its good faith estimate of the Market Rental Rate. If the
higher of such estimates is not more than 105% of the lower of such estimates,
then the Market Rental Rate shall be the average of the two estimates. If the
higher of such estimates is more than 105% of the lower of such estimates, then
the Market Rental Rate shall be resolved by arbitration as set forth in
subsection (ii) below.

 

(ii) The parties shall, within ten (10) days after the date of exchange of
estimates (provided the provisions of this subsection (ii) are triggered),
select as an arbitrator a mutually acceptable commercial real estate leasing
broker with at least ten (10) years experience in leasing similar space in the
regional area in which the Premises are located. If the parties cannot agree on
a broker, then within a second period of ten (10) days, each shall select an
independent commercial real estate leasing broker meeting the aforementioned
criteria and within a third period of ten (10) days, the two appointed brokers
shall select a third broker meeting the aforementioned criteria and the third
broker shall be the arbitrator. If one party shall fail to make such appointment
within said ten (10) day period, then the commercial real estate leasing broker
chosen by the other party shall be the arbitrator. As soon thereafter as
practicable but in any case within ten (10) days of being chosen, the arbitrator
(as chosen in accordance herewith) shall select one of the two estimates of the
Market Rental Rate submitted by Landlord and Tenant, based on which of the two
estimates is the closest to what the arbitrator believes is the Market Rental
Rate, applying in a good faith exercise of the arbitrator’s best professional
judgment applying the standards described in subsection (a), above. The
selection of the arbitrator shall be rendered in writing to both Landlord and
Tenant and shall be final and binding upon them. The party whose estimate is not
chosen by the arbitrator shall pay the costs of the arbitrator. Any fees of
counsel or experts engaged directly by Landlord or Tenant, however, shall be
borne by the party retaining such counsel or expert.

 

Section 3.3. Option to Purchase. During the last year of the initial Term only,
Tenant shall have an option to purchase (“Option”) all of Landlord’s right,
title and fee simple interest in and the Premises (the “Property”). The Option
is exclusive to Tenant and may not be assigned or conveyed by Tenant to any
third party, including without limitation any assignee or subtenant permitted
under the terms of this Lease. Tenant shall exercise the Option by (i) giving
written notice. (“Option Notice”) to the Landlord of its intent to purchase the
Property and (ii) submitting to Landlord the sum of Ten Thousand Dollars
($10,000.00) as a non-refundable earnest money deposit “Earnest Money”), both of
which must be received by Landlord no earlier than the first day of the last
year of the Initial Term and no later than that day which is six months prior to
the expiration of the Initial Term.

 

Within sixty (60) days following the date of the Option Notice, the parties will
enter into a purchase and sale contract for the Property on terms and conditions
reasonably satisfactory to both parties and incorporating the terms and
conditions set forth herein. If the parties are unable to enter into such a
contract within such time period after good faith efforts to do so, the Option
shall terminate and be considered null and void; provided, however, that if such
negotiations

 

4



--------------------------------------------------------------------------------

extend beyond the date that is six (6) months prior to the expiration of the
Initial Term, the deadline for delivery of a Renewal Notice shall be
automatically extended until the date that is fourteen (14) days after the
termination of the Option. The purchase price for the Property (the “Option
Purchase Price”) shall be paid in immediately available funds at the closing and
shall be an amount equal to the greater of (i) fair market value of the
Property, as determined herein below or (ii) the purchase price paid by the then
existing Landlord to acquire the Property. The fair market, value of the
Property shall be determined as of the date of the Option Notice, as determined
by an independent appraisal. Such appraisal shall be by agreement of two
appraisers, one of whom shall be selected by each part hereto. If said
appraisers fail to agree, they shall mutually appoint a third appraiser, and the
value as determined by two of said three appraisers shall constitute the fair
market value for the purposes hereof. Each party shall bear the expense of its
own appraiser and shall pay one-half of the expenses of any third appraiser. The
Earnest Money shall apply to the Option Purchase Price at closing.

 

In addition, the following terms shall apply: (i) Tenant, as purchaser, shall be
responsible for a costs and expenses of closing, including but not limited to
survey, title, closing escrows, appraisal environmental due diligence, all other
due diligence and Landlord’s attorneys fees and expenses; (ii) Tenant, as
purchaser, shall be responsible for any and all prepayment penalties incurred by
Landlord, as seller, to repay any financing on the Property; (iii) due to the
existence of this Lease there shall be no prorations and/or credits given at
closing for taxes or insurance; (iv) as a part of the closing, the parties shall
terminate this Lease in writing as of the closing date; and (v) except for a
representation that Landlord has authority to sell the Property and is the fee
simple owner of the Property, Landlord makes no representations or warranties
regarding the Property which shall be purchased by Tenant in an as is, where is,
condition and state, including without limitation any and all environmental
conditions and matters. The closing on the purchase and sale of the Property
shall occur within one hundred twenty (120) days after the date of the Option
Notice. If the closing does not occur within such time period and such delay is
not caused by the Landlord. Landlord shall have the option to terminate the
purchase and sale contract retain the non-refundable Earnest Money and the
Tenant’s Option shall thereafter terminate and be considered null and void;
provided, however, that if the closing does not occur within such lime period,
the deadline for delivery of a Renewal Notice shall be automatically extended
until the date that is fourteen (14) days after the termination of the Option.
If the closing does not occur within such time period and such delay is caused
by the Landlord, the one hundred twenty (120) day period will be extended by the
number of days of delay attributable to Landlord.

 

ARTICLE IV

 

Condition of Demised Premises

 

Section 4.1. Condition of Premises. Tenant agrees to accept the Premises in an
absolutely “as-is” condition, and Tenant acknowledges that Landlord, its agents,
attorneys, representatives and employees have not and do not make any
representations or warranties, express or implied, to Tenant regarding the
Premises, including, but not limited to: (i) the zoning of the Premises; (ii)
the condition of any underground, above ground or surface improvements; (iii)
the size area, use or type of the Premises or the fitness of the Premises for
any intended or particular use; or (iv) the nature of the soil on and underlying
the Premises or its suitability for

 

5



--------------------------------------------------------------------------------

development or any other use thereof. Tenant waives any claim that may exist for
patent and/or latent defects or for mutual or unilateral mistake of fact. No
promise of Landlord to alter, remodel, decorate, clean or improve the Premises
or any portion thereof and no representation respecting the condition of the
Premises or any portion thereof have been made by Landlord to Tenant.

 

ARTICLE V.

 

Rent

 

Section 5.1. Base Rent. In consideration of the leasing aforesaid, Tenant agrees
to pay Landlord, without offset or deduction, base rent for the Initial Term
(“Base Rent’”), payable monthly in advance in the amount of the Monthly Base
Rent set forth in the Base Rent Schedule commencing on the Effective Date and
continuing on the first (1st) day of each month thereafter for the balance of
the Term of this Lease, and in addition thereto, shall pay such charges as are
here described as “Additional Rent.” The term “Rent” when used in this Lease
shall include all Base Rent payable under this Section 5.1, as well as the
charges herein described as Additional Rent. All Rent payable hereunder shall be
payable to Landlord at Landlord’s Mailing Address or as Landlord may otherwise
from time to time designate in writing.

 

Section 5.2. Interest and Late Charges on Late Payments. Rent not paid when due
shall bear interest at the prime rate, as published in the Wall Street Journal
from time to time, plus 300 basis points per annum, from the date when the same
is payable under the terms of this Lease until the same shall be paid (the
“Default Rate”). Tenant further acknowledges that its late payment of any Rent
will cause Landlord to incur certain costs and expenses not contemplated under
this Lease, the exact amount of which is extremely difficult or impracticable to
fix. Such costs and expenses will include, without limitation, loss of use of
money, administrative and collection costs and processing and accounting
expenses. Therefore, if any installment of Monthly Base Rent or any other sum
due hereunder is not paid and received by Landlord within seven (7) days after
being due, Tenant shall immediately pay to Landlord a late charge equal to five
percent (5%) of the unpaid amount. Such late charge is in addition to any
interest due pursuant to the first sentence of this Section 5.2. Landlord and
Tenant agree that this late charge represents a reasonable estimate of costs and
expenses incurred by Landlord from, and fair compensation to Landlord for, its
loss suffered, by such non-payment by Tenant. Acceptance of the late charge
shall not constitute a waiver of Tenant’s default with respect to such
non-payment by Tenant or prevent Landlord from exercising any other rights and
remedies available to Landlord under this Lease. Failure to pay the late charge
shall constitute a default under this Lease.

 

Section 5.3. Prior Occupancy. In the event the Premises are delivered to and are
occured by Tenant prior to the Commencement Date of the Term of this Lease, such
occupancy shall be subject to all the terms and conditions of this Lease.

 

Section 5.4. Security Deposit. Concurrently with the execution of this Lease,
Tenant has deposited with Landlord one month’s Base Rent in the amount of
Forty-Two Thousand One Hundred Sixty Six and 66\100 Dollars ($42,166.66), which
amount shall be held by Landlord as security for the faithful performance by
Tenant of all of the terms, covenants, conditions and agreements of this Lease.

 

6



--------------------------------------------------------------------------------

Landlord shall not be required to separate such security from Landlord’s general
funds and no interest shall be payable thereon. In the event Tenant shall
default in any of such terms, covenants, conditions, or agreements, including,
but not limited to, the payment of any Rent thereunder. Landlord may use, apply
or retain the whole or any part of the security required for the payment of any
Rent or any other sum expended by Landlord by reason of Tenant’s default.
Tenant, within five (5) days after written demand by Landlord, shall replenish
the security or any portion hereof so used or applied by Landlord; Tenant’s
failure to restore such security shall constitute a material breach of the
Lease. The security deposit shall not be deemed an advance payment of Rent. If
Lessee shall faithfully comply with all terms, covenants, conditions and
agreements of this Lease, any balance of the security deposit then due shall be
returned within fourteen (14) days after termination of this Lease, but only
after delivery of entire possession of the Premises to Landlord and other
performance by Tenant of all obligations required hereunder. In the event of
sale of the Premises or of a sale of Landlord’s interest in this Lease, Landlord
shall have the right to transfer the security deposit to its transferee, and
upon such transfer, Landlord shall be released by Tenant form all liability with
regard thereto, Tenant looking solely to the new landlord for the return of said
security.

 

ARTICLE VI.

 

Taxes and Impositions; Utilities; Other Expenses

 

Section 6.l. Taxes. Tenant further agrees to pay before any fine, penalty,
interest or cost may be added thereto for the nonpayment thereof, as Additional
Rent for the Premises, all Taxes (as hereinafter defined) levied, assessed or
imposed upon the Premises or any part thereof accruing during the Term of this
Lease, notwithstanding that such Taxes may not be due and payable until after
the expiration of the Term of this Lease; provided, however, that the Taxes
levied against the Premises shall be prorated between Landlord and Tenant for
the first year of the said Term hereof as of the Effective Date, and as of the
date of expiration of the Term of this Lease for the last year of initial Term,
all on the basis of the most recent ascertainable taxes as applied to the most
recent assessed valuation of the Premises. Tenant shall be responsible for all
increases in Taxes based upon Tenant’s occupancy of the Premises. After the
expiration of the Term hereof. Tenant hereby agrees to reprorate Taxes. In the
event of any increase in Taxes from the Taxes reflected on the proration made
upon the expiration of the Term of this Lease, Tenant agrees to immediately pay
to Landlord such sums as reflected by such reproration. In the event of any
decrease in Taxes from the Taxes reflected on the proration made upon the
expiration of the Term of this Lease, Landlord agrees to immediately pay to
Tenant such sums as reflected by such reproration. Benefit may be taken by
Tenant of the provisions of any statute or in ordinance permitting any special
assessment to be paid over a period of years; provided, however Tenant shall pay
all installments of special assessments due during the Term hereof. Tenant
shall, in addition to the foregoing, pay any new Tax of a nature not presently
in effect but which may hereafter be levied, assessed or imposed upon Landlord
or upon the Premises, if such tax shall be based upon or arise out of the
ownership, use or operation of the Premises; provided, however, that for the
purpose of computing Tenant’s liability for such new type of Tax, the Premises
shall be deemed the only property of Landlord. As used herein, the term “Taxes”
shall mean real estate taxes, assessments, sewer rents, rates and charges,
permit and license fees, transit taxes, taxes based upon the receipt of rent,
and any other federal, state or local governmental charge, general, special,
ordinary or extraordinary, which may now or hereafter be

 

7



--------------------------------------------------------------------------------

assessed against the Premises or any portion thereof in any year during the Term
hereof, and shall also include any personal property taxes (attributable to the
year in which paid) imposed upon the furniture, fixtures, machinery, equipment,
apparatus, systems and appurtenances used in connection with the operation of
the Premises.

 

Nothing contained herein shall be construed to require Tenant to pay any
franchise, inheritance estate, succession or transfer tax of Landlord or any
income or excess profits tax assessed upon or in respect of all income of
Landlord or chargeable to or required to be paid by Landlord unless such tax
shall be specifically levied against the rental income of Landlord derived
hereunder (as opposed to a general income tax), which tax shall be paid by
Tenant as part of Taxes hereunder, provided said rental income shall be
considered as the sole income of Landlord.

 

Section 6.2. Estimated Payments. Following a noncompliance by Tenant of its
obligations to pay Taxes or Insurance Premiums as and when due, Landlord may
request (which request shall be in writing) as security for the obligations
contained in Section 6.1 above, that Term shall deposit monthly with Landlord,
or such other entity as Landlord may designate, on the first day of each and
every month of the Term, a sum equal to one-twelfth of the last ascertainable
amount (or at Landlord’s election, if Landlord’s interest hereunder is at any
time subject to the lien of a mortgage or trust deed, a sum equal to one-twelfth
of the mortgagee’s estimate of the current amount) of general real estate taxes
and annual installments of special assessments levied with respect to the
Premises (and, also Insurance Premiums as required under the terms of Section
10.3 of this Lease), which monthly deposits shall be held by Landlord or
Landlord’s mortgagee in such account or accounts as may be authorized by then
current state or federal banking laws, rules or regulations and which monthly
deposits, subject to any provisions to the contrary in documentation securing
Landlord’s mortgage indebtedness, shall be used as a fund to be applied, to the
extent thereof, to the payment of Taxes and Insurance Premiums as the same
become due and payable. The existence of said fund shall not limit or alter
Tenant’s obligation to pay the Taxes and Insurance Premiums respecting which the
fund was created; provided, however, that so long as Tenant shall not be in
default hereunder, said fund shall be fully utilized for the payment of such
Taxes and Insurance Premiums; provided, further that the disposition (of any
funds held by Landlord’s mortgagee shall be governed by the loan and mortgage
documentation entered into by Landlord and said mortgagee. The amount of the
fund shall be readjusted annually, on such date as Landlord shall determine, to
reflect the actual amount of Taxes and Insurance Premiums. Tenant shall not be
entitled to interest on said fund.

 

Section 6.3. Tax and Insurance Statement. If Landlord exercises its right to
require monthly payments under Sections 6.2, then Landlord, as soon as
reasonably feasible after the expiration of each calendar year contained within
the Term (“Lease Year”), will furnish Tenant a statement (“Tax and Insurance
Statement”) showing the following:

 

(i) Actual Taxes and Insurance Premiums for the Lease Year last ended and the
amount of Taxes and Insurance Premiums payable by Tenant for such Lease Year;
and

 

(ii) The amount of Additional Rent due Landlord for the Lease Year last ended,
less credit for any items paid directly or deposited pursuant to Section 6.2
above.

 

8



--------------------------------------------------------------------------------

Section 6.4 Adjustment Payments. Within thirty (30) days after Tenant’s receipt
of any tax and Insurance Statement. Tenant shall pay to Landlord the amount of
Additional Rent shown on said Tax and Insurance Statement to be due Landlord for
the Lease Year last ended. Tenant’s obligation to pay such Additional Rent shall
survive the Term. If Tenant’s deposits made pursuant to Section 6.2 above exceed
Tenant’s obligation, the excess amount shall be ended against the next
installment of Rent coming due, with any balance to be paid directly to Tenant.

 

Section 6.5. Right to Pay. Landlord shall, at its option, have the right,
without notice to Tenant at all times during the Term to pay any such Taxes not
timely paid by Tenant, and the amounts so paid, including reasonable expenses,
shall be so much Additional Rent due at the next rent day after any such
payments with interest at the Default Rate from the date of payment thereof.

 

Section 6.6. Landlord’s Contest of Taxes. To the extent Landlord desires, in
Landlord’s reasonable business judgment, to contest the imposition of any Taxes
against the Land and Improvements, Landlord shall proceed with such protest in
accordance with applicable laws. Tenant agrees Taxes shall include all of
Landlord’s reasonable costs and expenses, including legal fees and court costs,
in pursuing any such contest to the extent that Landlord is successful in such
contest. There shall be deducted from Taxes the amount of any Taxes refunded in
any Lease Year, provided said refund relates to an assessment year included
within the Term of this Lease. Tenant, at is sole cost and expense, may initiate
a tax contest with Landlord’s prior written consent.

 

Section 6.7. Utilities. Tenant shall pay, directly to the appropriate supplier,
all costs of natural gas, electricity, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Premises. Landlord shall not in any way be liable or responsible to Tenant
for any cost or damage or expense which Tenant may sustain or incur if either
the quality or character of such service is changed or is no longer available or
suitable for Tenant’s requirements, provided that Landlord shall be liable for
the gross negligence and willful misconduct of Landlord, its affiliates and
their employees.

 

ARTICLE VII.

 

Use

 

Section 7.1. Use. The Premises shall be used for the Use only, and for no other
purpose.

 

Section 7.2. Prohibited Uses. Tenant shall not permit the Premises, or any
portion thereof to be used in such manner which impairs Landlord’s right, title
or interest in the Premises or any portion thereof, or in such manner which
gives rise to a claim or claims of adverse possession or of a dedication of the
Premises, or any portion thereof, for public use. Tenant shall not use or occupy
the Premises or permit the Premises to be used or occupied contrary to any
statue, rule, order, ordinance, requirement, regulation or restrictive covenant
applicable thereto or in any manner which would violate any certificate of
occupancy affecting the same or which would render the insurance thereon void or
the insurance risk more hazardous

 

9



--------------------------------------------------------------------------------

than on the Effective Date, or which would cause structural injury to the
Improvements or cause the value of the Premises or any part thereof to decrease,
ordinary wear and tear excepted, or which would constitute a public or private
nuisance or waste, and Tenant agrees that it will, promptly upon discovery of
any such use, immediately notify Landlord and take all necessary steps to compel
the discontinuance of such use.

 

ARTICLE VIII.

 

Maintenance of Premises

 

Section 8.1. Tenant’s Maintenance. Tenant agrees, at Tenant’s sole cost and
expense, to take good care of the Premises, including the Improvements, and keep
and maintain the same and all parts thereof, including without limitation, the
entire interior and exterior of the Improvements, the roof, foundations, parking
areas, sidewalks, railroad tracks, water, sewer, gas and electricity
connections, pipes, mains and all other fixtures, machinery, apparatus,
equipment and appurtenances thereto, together with any and all alterations and
additions thereto, in as good order, condition and repair as on the Effective
Date, reasonable wear and tear excepted, suffering no waste or injury. Tenant
shall, at its sole cost and expense, promptly make all necessary repairs and
replacements, structural or otherwise, ordinary as well as extraordinary,
foreseen as well as unforeseen, in and to any Improvements or equipment now or
hereafter located upon the land including, without limitation, the entire
interior and exterior of the Improvements, the roof, the foundations, parking
areas, sidewalks, railroad tracks, water, sewer, gas and electricity
connections, pipes, mains and all other fixtures, machinery, apparatus,
equipment and appurtenances, now or hereafter belonging to, connected with or
used in conjunction with the Premises: provided, however, in the event any
repairs or replacements are required, the cost of which are required to be
capitalized in accordance with generally accepted accounting principles,
landlord shall initially pay for the cost of such repairs or replacements and
Tenant shall pay Landlord as Additional Rent, for the portion of such costs
attributable to the then remainder of the Term, as and when such costs are paid
by Landlord to third party vendors, such portion to be determined as between
Landlord and Tenant on a straight-line basis. All such repairs and replacements
shall be of first class quality and sufficient for the proper maintenance and
operation of the Premises. Tenant shall keep and maintain the Premises,
including the Improvements and all sidewalks, vault space, parking areas and
areas adjacent thereto, safe, secure and clean, specifically including, but not
by way of limitation, snow and ice clearance, landscaping and removal of waste
and refuse matter. Tenant shall not permit anything to be done upon the Premises
(and shall perform all maintenance and repairs thereto so as not) to invalidate,
in whole or in part, or prevent the procurement of any insurance policies which
may, at any time, be required under the provisions of this Lease. Tenant shall
not obstruct or permit the obstruction of any parking area, adjoining street or
sidewalk, except to the extent commercially necessary.

 

Section 8.2. Governmental Requirements. Tenant, at its own cost and expense
(except as set forth in Section 8.1), shall promptly comply wish any and all
governmental requirements affecting the Premises or any part thereof,
irrespective of the nature of the work required to be done extraordinary as well
as ordinary, whether or not the same involve or require any structural changes
or additions in or to the Improvements and irrespective of whether or not such
changes

 

10



--------------------------------------------------------------------------------

or additions be required on account of any particular use to which the Premises
or any part thereof are being put.

 

Section 8.3. Tenant’s Responsibilities. Except as set forth in Section 8.1,
Landlord shall not be required to furnish any services or facilities whatsoever
to the Premises. Except for the amortization provision of Section 8.1, Tenant
hereby assumes full and sole responsibility for the condition, operation,
repair, alteration, replacement, maintenance and management of the Premises.
Landlord shall not be responsible for any loss or damage to the person or
property of Tenant, any guests or invitees, any persons using or working on the
Premises, or any persons claiming by, through or under, or any agents,
employees, heirs, legal representatives, successors or assigns of, any of the
foregoing. Notwithstanding the foregoing, Landlord shall be responsible for the
gross negligence or willful misconduct of Landlord, its affiliates and their
employees.

 

Section 8.4. Maintenance Contract. At Landlord’s option, Tenant shall enter into
a maintenance contract, in form and substance and with a firm reasonably
satisfactory to Landlord, for the maintenance of the Improvements or portions
thereof as designated by Landlord.

 

Section 8.5. Landlord’s Performance of Tenant’s Obligations. Landlord, at its
option, may perform the maintenance obligations required to be performed by
Tenant pursuant to this Article VIII, to the extent not performed by Tenant. All
costs incurred by Landlord shall constitute Additional Rent payable immediately
on demand, which shall accrue interest from the date incurred until the date
paid at the Default Rate.

 

ARTICLE IX.

 

Tenant’s Insurance

 

Section 9.1. Commercial General Liability and Workers Compensation Insurance. At
all times during the Term of this Lease, Tenant, at its own expense, shall
maintain, with insurance companies which are authorized to do business in the
State of New Jersey and which are reasonably acceptable to Landlord, the
following commercial general liability and workers compensation insurance
(including employer’s liability insurance):

 

(a) Commercial General Liability Insurance. Written on an occurrence basis,
insuring against claims for bodily and personal injury, death and property
damage occurring in connection with the use and occupancy of the Premises by
Tenant and shall name by specific endorsement Landlord and Landlord’s mortgagee,
if any, as additional insureds. The coverage afforded the additional insureds
under the Tenant’s policy shall be primary insurance. Commercial General
Liability Insurance shall afford a limit of at least $2,000,000.00 for each
occurrence and at least a $5,000,000.00 annual aggregate with respect to bodily
injury or death to persons and at least $2,000,000.00 for each occurrence and at
least a $2,000,000.00 annual aggregate with respect to property damage.

 

(b) Workers Compensation Insurance. Workers compensation insurance shall meet or
exceed the statutory requirements set by the state where the Premises is located
and shall include occupational disease insurance and employer’s liability
insurance.

 

11



--------------------------------------------------------------------------------

(c) Contents Insurance. Insurance in commercially reasonable amounts and on
commercially reasonable terms, against fire, sprinkler leakage, vandalism, and
the extended coverage perils for the full insurable value of all contents of
Tenant within the Premises, and of all office furniture, trade fixtures, office
equipment, merchandise and all other items of Tenant’s property on the Premises
and business interruption insurance in commercially reasonable amounts and on
commercially reasonable terms.

 

Tenant shall deliver to Landlord, at least fifteen (15) days prior to the
earlier of (i) the Commencement Date of this Lease or (ii) the date Tenant takes
possession of the Premises, certificates of the insurance required by this
Section 9.1 and evidence of payment of all premiums. Such policies of insurance
shall be renewed and certificates of the new policies and evidence of payment of
all premiums shall be deposited with Landlord at least forty-five (45) days
prior to the expiration of the old policies.

 

Section 9.2. Policies. All insurance policies shall be written with insurance
companies and shall be in form reasonably satisfactory to Landlord. All
insurance policies shall name Landlord as an additional insured and loss payee
as its interest may appear and shall provide that they may not be terminated or
modified in any way which would materially decrease the protection afforded
Landlord under this Lease without thirty (30) days’ advance written notice to
Landlord. All policies shall also contain an endorsement that Landlord, although
named as an additional insured, shall nevertheless be entitled to recover for
damages caused by the negligence of Tenant. The minimum limits of insurance
specified in this Article IX shall in no way limit or diminish Tenant’s
liability under this Lease. Upon Tenant’s default in obtaining or delivering the
certificates for any such insurance or Tenant’s failure to pay the charges
therefor, Landlord may, at its option, on or after the tenth (10th) day after
written notice thereof is given to Tenant, procure or pay the charges for any
such policy or policies and the total cost and expense (including reasonable
attorneys’ fees) thereof shall be immediately paid by Tenant to Landlord as
Additional Rent upon receipt of a bill therefor, and any amount not so paid
shall bear interest at the Default Interest Rate from the date advanced. Any
minimum amount of coverage specified above shall be subject to increase at any
time, and from time to time, if Landlord shall reasonably deem same to be
necessary for adequate protection. Within thirty (30) days after demand by
Landlord that the minimum amount of any coverage be so increased, Tenant shall
furnish Landlord with evidence of Tenant’s compliance with such demand. Tenant
may maintain the insurance required under this Section 9 as part of a blanket
policy covering all of Tenant’s property and business, provided that the
coverages required under Section 9.1 are maintained.

 

Section 9.3. Adjustment. So long as this Lease remains in effect, the proceeds
of any such insurance which are received by Tenant shall be used by Tenant to
repair or replace the property so insured.

 

ARTICLE X.

 

Hazard Insurance

 

Section 10.1. Kinds and Amounts. Tenant, at its sole cost, shall at all times
during the Tenant of this Lease keep in full force and effect insurance on all
Improvements against loss by fire and lightning, the risks covered by what is
commonly known as extended coverage,

 

12



--------------------------------------------------------------------------------

malicious mischief and vandalism, and all other risks of direct physical loss in
an amount equal to the full replacement value on the replacement form basis, of
such Improvements. The policy or policies evidencing such insurance shall be
written by a company or companies reasonably satisfactory to Landlord and to
Landlord’s mortgagee, if any, and authorized to do business in the state where
the Premises is located, shall name Landlord as the insured thereunder, and
shall provide that losses shall be paid to Landlord or its mortgagee, if
applicable. At the request of Landlord, a mortgage clause shall be included in
said policies covering Landlord’s mortgagee, if any Tenant shall provide
evidence of such policy or policies to Landlord at any time and in any event
within thirty (30) days prior to the expiration of any such policy or policies.

 

Section 10.2 Insurance Appraisals. From time to time during the Term hereof (but
in no event more frequently than once every two (2) years) upon the request of
Landlord, or Landlord’s mortgagee, if any, Tenant shall furnish to Landlord, at
Tenant’s expense, insurance appraisals, satisfactory to Landlord, as such are
regularly and ordinarily made by or for the benefit of insurance companies, in
order to determine the then replacement value of the improvements.

 

Section 10.3 Waiver of Recovery. Landlord and Tenant hereby waive all claims for
recovery from the other party for any loss or damage (whether or not such loss
or damage is caused by negligence of the other party and, notwithstanding any
provision or provisions concerned in this Lease to the contrary) to any person
or property insured under valid and collectible insurance policies to the extent
of any recovery collectible under such insurance, subject to the limitation that
this waiver shall apply only when it is permitted by the applicable policy of
insurance. Each policy of insurance shall either (i) contain a waiver of
subrogation by insurance against Landlord or Tenant, as the case may be, or (ii)
include the name of the Landlord or Tenant, as the case may be, as an additional
insured, but not as a party to whom any loss shall be made payable.

 

ARTICLE XI.

 

Damage or Destruction

 

Section 11.1 Damage or Destruction by Fire or Casualty. In the event the
Premises are damaged by fire, explosion or other casualty, Landlord shall
diligently proceed with respect to the proposed restoration promptly after
receipt of the insurance proceeds. Landlord shall commence the repair,
restoration or rebuilding thereof and shall complete such restoration, repair or
rebuilding within twelve (12) months after the receipt of such proceeds, subject
to extension due to delay because of changes, deletions, or additions in
construction requested by Tenant, acts of Tenant, strikes, lockouts, casualties,
acts of God, war, fuel or energy shortages, material or labor shortages,
governmental regulation or control, severe weather conditions or other causes
beyond the control of Landlord (“Extension Events”). In the event of any such
casualty all insurance proceeds shall be payable to Landlord. In no event shall
Landlord be required to repair or replace any alterations or improvements made
by Tenant which are not related to the Improvements, Tenant’s Equipment (as
hereinafter defined) or any other fixtures, furnishing and personal property of
Tenant. Tenant agrees that in the event the amount of the insurance proceeds
received by Landlord are less than the amount required to be expended to restore
the Premises. Landlord or Tenant, at its election made within thirty (30) days
following Landlord’s

 

13



--------------------------------------------------------------------------------

delivery to Tenant of written notice of the insufficiency of insurance proceeds,
may terminate his lease. Landlord’s obligation to repair, restore or rebuild the
Premises shall be limited to entering the Premises to substantially the
condition in which the same existed prior to the casualty. Rent and all other
charges payable by Tenant hereunder shall abate on a prorata basis during the
period of such repair, restoration or rebuilding such that Tenant shall not be
required to pay Rent with respect to the portion of the Premises that are not
useable by Tenant during such period. In the event the casualty causes fifty
percent (50%) or more of the Premises to be untenantable, as determined by an
independent contractor, either Landlord or Tenant may terminate this Lease as of
the date of such casualty by providing notice to the other within thirty (30)
days after such determination has been made by the independent contractor, in
which event, all insurance proceeds shall be paid to Landlord.

 

ARTICLE XII.

 

Liens

 

Section 12.1. Lien Claims. Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Premises, nor shall any interest or
estate of Landlord in the Premises be in any way subject to any claim by way of
lien or encumbrance, whether by operation of law or by virtue of any express or
implied contract by Tenant, and any claim to or lien upon the Premises arising
from any act or omission of Tenant shall accrue only against the leasehold
estate of Tenant and shall in all respects be subject and subordinate to the
paramount title and rights of Landlord in and to the Premises. Tenant will not
permit the Premises to become subject to any mechanics’, laborers’ or materia
men’s lien on account of labor or material furnished to Tenant or claimed to
have been furnished to Tenant in connection with the work of any character
performed or claimed to have been performed on the Premises by or at the
direction or sufferance of Tenant; provided, however, that Tenant shall have the
right to contest in good faith and with reasonable diligence, the validity of
any such lien or claimed lien if Tenant shall first either (a) give to Landlord
an amount equal to one hundred fifty percent (150%) of the amount of the lien or
claimed lien which, together with interest earned thereon, which amount shall be
held by Landlord as security to insure payment thereof and to prevent any sale,
foreclosure or forfeiture of the Premises by reason of non-payment thereof or
(b) provide title insurance or bond over such lien in a manner reasonably
satisfactory to Landlord. The amount so deposited with Landlord shall be held by
Landlord in an account established at a federally insured banking institution
until satisfactory removal of said lien or claim of lien. On any final
determination of the lien or claim for lien, Tenant will immediately pay any
judgment rendered, with all proper costs and charges, and will, at its own
expense, have the lien released and any judgment satisfied. Should Tenant fail
to diligently contest and pursue such lien contest, Landlord may, at its option,
use the sums so deposited to discharge any such lien and upon the satisfaction
of such lien or encumbrance Landlord shall pay all such sums remaining on
deposit to Tenant.

 

Section 12.2. Landlord’s Right to Cure. If Tenant shall fail to contest the
validity of any lien or claimed lien or fail to give security to Landlord to
insure payment thereof, or shall fail to prosecute such contest with diligence,
or shall fail to have the same released and satisfy any judgment rendered
thereon, then Landlord may, at its election (but shall not be so required),
remove or discharge such lien or claim for lien (with the right, in its
discretion, to settle or

 

14



--------------------------------------------------------------------------------

compromise the same), and any amounts advanced by Landlord, including reasonable
attorneys’ fees for such purposes shall be so much Additional Rent due from
Tenant to Landlord at the next rent rate after any such payment, with interest
thereon at the Default Rate from the date so advanced.

 

ARTICLE XIII.

 

Alterations and Improvements

 

Section 13.1. Alterations. Tenant shall not at any time during the Term of this
Lease make any openings in the roof or exterior walls of the Building or make
any alteration, addition or improvement to the Premises (collectively,
“Alterations”) or any portion thereof without, in each instance, the prior
written consent of Landlord which consent, as to non-structural or non-systems
repairs, shall not be unreasonably withheld. Notwithstanding the preceding
sentence, Tenant may make non-structural Alterations without obtaining
Landlord’s prior written consent, provided the total cost of such non-structural
Alteration is less than Twenty Thousand Dollars ($20,000.00) per occurrence and
less than Fifty Thousand Dollars ($50,000.00) in the aggregate per calendar
year. No Alteration to the Premises for which Landlord’s consent is required
shall be commenced by Tenant until Tenant has furnished Landlord with a
satisfactory certificate or certificates from an insurance company acceptable to
Landlord, evidencing workmen’s compensation coverage, and insurance coverage in
amounts satisfactory to Landlord and protecting Landlord against public
liability and property damage to any person or property, on or off the Premises,
arising out of and during the making of such Alterations. Any Alteration by
Tenant hereunder shall be done in a good and workmanlike manner in compliance
with any applicable governmental law, statute, ordinance or regulation. Upon
completion of any Alteration by Tenant hereunder, Tenant shall furnish Landlord
with a copy of the “as built” plans covering such construction. Tenant, at its
sole cost and expense, will make all Alterations on the Premises which may be
necessary by the act or neglect of any other person or corporation (public or
private), except for Landlord, its agents, employees or contractors. Before
commencing any Alterations (a) plans and specifications therefor, prepared by a
licensed architect, shall be submitted to and approved by Landlord, which
approval shall not be unreasonably withheld or delayed; (b) Tenant shall furnish
to Landlord an estimate of the cost of the proposed work, certified by the
architect who prepared such plans and specifications; (c) all contracts for any
proposed work shall be submitted to and approved by Landlord, which approval
shall not be unreasonably withheld or delayed; and (d) Tenant shall either
furnish to Landlord a bond in form and substance satisfactory to Landlord, or
such other security reasonably satisfactory to Landlord to insure payment for
the completion of all work free and clear of liens. Tenant further agrees that
all contractors engaging in any construction activity by and for the benefit of
Tenant for which Landlord’s consent shall be required shall obtain commercial
general liability, worker’s compensation and such other liability insurance in
such amounts as may be reasonably required by Landlord naming Landlord as an
additional insured and providing liability coverage during all phases of
construction including, without limitation: (a) contractor’s and owners
protection; (b) blanket contractual liability coverage; (c) broad form property
damage insurance; and (d) statutory worker’s compensation coverage and
employer’s liability coverage. Prior to the commencement of any construction
activity, certificates of such insurance coverages shall be provided to
Landlord. Before commencing any Alteration, Tenant shall provide Landlord with a

 

15



--------------------------------------------------------------------------------

written certification that the Alteration does not have any adverse
environmental impact on the premises.

 

Section 13.2. Ownership of Alterations. All Alterations (except Tenant’s
Equipment, as ( cited hereinafter), put in at the expense of Tenant shall become
the property of Landlord and shall remain upon and be surrendered with the
Premises as a part thereof at the termination of this lease or at Landlord’s
option shall be removed.

 

Section 13.3. Signs. Tenant shall not place any signs on any part of the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed.

 

Section 13.4. Environmental Impact. Notwithstanding any other term, covenant or
condition contained in this Lease, in the event that any Alteration has any
adverse environmental impact on the Premises. Landlord may deny Tenant the right
to proceed in Landlord’s sole and absolute discretion.

 

ARTICLE XIV.

 

Condemnation

 

Section 14.1. Taking: Lease to Terminate. In the event the whole of the Premises
shall be taken as a result of the exercise of the power of eminent domain or
condemned for a public or quasi-public use or purpose or by any competent
authority or sold to the condemning authority under threat of condemnation, or
in the event a portion of the Premises shall be taken or sold as a result of
such event, and as a result thereof, the balance of the Premises cannot be used
for the same purpose as before such taking, sale or condemnation, then, and in
either of such events, the Term of this Lease shall terminate as of the date of
vesting of title pursuant to such proceeding or sale. The total award,
compensation or damages received from such proceeding or sale (collectively the
“Award”), shall be paid to and be the property of Landlord, whether the Award
shall be made as compensation for diminution of the value of the leasehold or
the fee of the Premises or otherwise, and Tenant hereby assigns to Landlord, all
of Tenant’s right, title and interest in and to the Award. Tenant shall execute,
immediately upon demand of Landlord, such documents as may be necessary to
facilitate collection by Landlord of any such Award. Tenant may pursue a
separate award for improvements made by Tenant and for its moving expenses,
provided such award does not reduce Landlord’s Award.

 

Section 14.2. Taking: Lease to Continue. In the event only a part of the
Premises shall be taken as a result of the exercise of the power of eminent
domain or condemned for a public or quasi-public use or purpose by any competent
authority or sold to the condemning authority under threat of condemnation, and
as a result thereof the balance of the Premises can be used for the same purpose
as before such taking, sale or condemnation, this Lease shall not terminate and
Landlord, at its sole cost and expense, shall promptly repair and restore the
Premises, subject to any Extension Events and the Base Rent shall be reduced in
proportion to the reduction in utility of the Premises caused by such
condemnation. Any Award paid as a consequence of such taking, sale, or
condemnation, shall be paid to Landlord. Any sums not so disbursed shall be
retained by Landlord.

 

16



--------------------------------------------------------------------------------

 

ARTICLE XV.

 

Rent Absolute

 

Section 15.1. Rent Absolute. This Lease shall be deemed and construed to be a
“net lease” and, except as otherwise specifically provided in this Lease, Tenant
agrees to pay all costs and expenses of every kind and nature whatsoever,
ordinary and extraordinary, arising out of or in connection with the ownership,
maintenance, repair, replacement, use and occupancy of the Premises during the
Term of this Lease, which, except for the execution and delivery hereof, would
otherwise have been payable by Landlord.

 

ARTICLE XVI.

 

Assignment - Subletting by Tenant

 

Section 16.1. No Assignment. Subletting or Other Transfer. Tenant shall not
assign this lease or any interest hereunder, nor shall Tenant sub et or permit
the use or occupancy of the Premises or any part thereof by anyone other than
Tenant, without the express prior written consent of Landlord, which consent
shall not be unreasonably withheld. No assignment or subletting shall relieve
Tenant of its obligations hereunder, and Tenant shall continue to be liable as a
principal and not as a guarantor or surety, to the same extent as though no
assignment or sublease had been made, unless specifically provided to the
contrary in Landlord’s consent. Consent by Landlord pursuant to this Article
shall not be deemed, construed or held to be consent to any additional
assignment or subletting, but each successive act shall require similar consent
of Landlord. Landlord shall be reimbursed by Tenant for any costs or expenses
reasonably incurred pursuant to any request by Tenant for consent to any such
assignment or subletting. In consideration of the granting or denying of
consent, Landlord may, at its option, take into consideration: (i) the business
reputation and credit worthiness of the proposed subtenant or assignee; (ii) any
required alteration of the Premises; (iii) the intended use of the Premises by
the proposed subtenant or assignee; and (iv) any other factors which Landlord
shall deem relevant.

 

Section 16.2. Operation of Law. Tenant shall not allow or permit any transfer of
this Lease or any interest hereunder, by operation of law, or convey, mortgage,
pledge or encumber this Lease or any interest hereunder.

 

Section 16.3. Unpermitted Transaction. Any assignment, subletting, use,
occupancy, transfer or encumbrance of this Lease or the Premises without
Landlord’s prior written consent shall be of no effect and shall, at the option
of Landlord, constitute a default under this Lease.

 

ARTICLE XVII.

 

Indemnity for Litigation

 

Section 17.1. Indemnity for Litigation. Each party (the “Indemnifying Party”)
agrees to pay and to indemnify and defend the Indemnified Party against, all
costs and expenses (including reasonable attorneys’ fees) incurred by or imposed
upon the Indemnified Party by or

 

17



--------------------------------------------------------------------------------

in connection with any litigation to which the Indemnified Party becomes or is
made a party without fault on its part, whether commenced by or against it, or
any other person or entity or that may be incurred by the Indemnified Party in
enforcing any of the covenants and agreements of this Lease, relating to the
Premises or this Lease, or in obtaining possession of the Premises after an
Event of Default hereunder or upon expiration or earlier termination of this
Lease. The provisions of this Section 17.1 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE XVIII.

 

Estoppel Certificates

 

Section 18.1. Estoppel Certificates. Tenant agrees that on the Effective Date
and at any time from time to time thereafter, and upon not less than ten (10)
days’ prior written request by Landlord, it will execute, acknowledge and
deliver to Landlord, or Landlord’s mortgagee, to the extent factually accurate,
a statement in writing certified to any prospective purchaser or mortgagee the
Landlord is not currently in default of the Lease, all rent has been paid
through the date of the written statement and that the Lease is in full force
and effect.

 

ARTICLE XIX.

 

Inspection of Premises

 

Section 19.1. Inspections. Tenant agrees to permit Landlord and any authorized
representatives of Landlord, to enter the Premises at all reasonable times
during business hours upon reasonable prior notice, for the purpose of
inspecting the same. Any such inspections shall be solely for Landlord’s
purposes and may be not relied upon by Tenant or any other person.

 

Section 19.2. Signs. Tenant agrees to permit Landlord and any authorized
representative of Landlord to enter the Premises at all reasonable times during
business hours to exhibit the same for the purpose of sale and mortgage.
Landlord may display on the Premises customary “For Sale” signs. During the last
six (6) months of the Term, Tenant agrees to permit Landlord and any authorized
representative of Landlord to enter the Premises at all reasonable times during
business hours to exhibit the same for the purpose of leasing. Within such last
six (6), months of the Term, Landlord may display on the Premises customary “For
Rent” signs.

 

ARTICLE XX.

 

Fixtures

 

Section 20.1. Building Fixtures. All Improvements and all plumbing, heating,
lighting, electrical and air-conditioning fixtures and equipment, and other
articles of personal property used in the operation of the Premises (as
distinguished from operations incident to the business of Tenant), whether or
not attached or affixed to the Premises (“Building Fixtures”), shall be and
remain a part of the Premises and shall constitute the property of Landlord.
Notwithstanding the foregoing, Building Fixtures shall not include Tenant’s
Equipment, as defined below.

 

Section 20.2. Tenant’s Equipment. All of Tenant’s trade fixtures and all
personal property, fixtures, apparatus, machinery and equipment now or hereafter
located upon the

 

18



--------------------------------------------------------------------------------

Premises, other than Building Fixtures, shall be and remain the personal
property of Tenant, and the same are herein referred to as “Tenant’s Equipment.”

 

Section 20.3 Removal of Tenant’s Equipment. Tenant’s Equipment may be removed
from time to time by Tenant; provided, however, that if such removal shall
injure or damage the Premises. Tenant shall repair the damage and place the
Premises in the same condition as they were in the Effective Date, ordinary wear
and tear excepted.

 

ARTICLE XXI.

 

Default

 

Section 21.1. Events of Default. Tenant agrees that any one or more of the
following events shall be considered “Events of Default” as said term is used
herein:

 

(a) If an order, judgment or decree shall be entered by any court adjudicating
Tenant a bankrupt or insolvent, or approving a petition seeking reorganization
of Tenant or appointing a receiver, trustee or liquidator of Tenant, or of all
or a substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) days; or

 

(b) Tenant shall file an answer admitting the material allegations of a petition
filed against Tenant in any bankruptcy, reorganization or insolvency proceeding
or under any laws relating to the relief of debtors, readjustment of
indebtedness, reorganization, arrangement, composition or extension; or

 

(c) Tenant shall make an assignment for the benefit of creditors or shall apply
for or consent to the appointment of a receiver, trustee or liquidator of
Tenant, or any of the assets of Tenant; or

 

(d) Tenant shall file a voluntary petition in bankruptcy, or shall admit in
writing its inability to pay its debts as they come due, or shall file a
petition or an answer seeking reorganization or arrangement with creditors or
take advantage of any insolvency law: or

 

(e) A decree or order appointing a receiver of the property of Tenant shall be
made and such decree or order shall not have been vacated within sixty (60) days
from the date of entry or granting thereof; or

 

(f) Tenant shall vacate the Premises or abandon same during the Term hereof; or

 

(g) Tenant shall default in making any payment of Rent or other payment required
to be made by Tenant hereunder within five (5) days following the date when due
as herein provided; or

 

(h) Tenant shall be in default in the performance of or compliance with any of
the agreements, terms, covenants or conditions in this Lease other than those
referred to

 

19



--------------------------------------------------------------------------------

in the foregoing subparagraphs (a) through (g) of this Section for a period of
thirty (30) days after notice from Landlord to Tenant specifying the items in
default.

 

Section 21.2 Remedies. If any Event of Default shall have occurred and be
continuing, Landlord shall have the right at its election, to give Tenant
written notice of Landlord’s intention to terminate the Term hereof on a date
specified in such notice. Upon the giving of such notice, the term of this Lease
shall expire and terminate on such date as fully and completely and with the
same effect as if such date were the date hereinbefore fixed for the expiration
of the Term, and all rights of Tenant hereunder shall expire and terminate, but
Tenant shall remain liable as hereinafter provided.

 

If an Extent of Default shall have occurred and be continuing, Landlord shall
upon notice to Tenant have the immediate right, whether or not the Term shall
have been terminated pursuant to the preceding paragraph, to re-enter, with due
process of law, and repossess the Premises or any part thereof by force, summary
proceedings, ejectment or otherwise and the right to remove all persons and
property therefrom. Landlord shall be under no liability for or by reason of any
such entry, repossession or removal. No such re-entry or taking of possession of
the Premises by Landlord shall be construed as an election on Landlord’s part to
terminate the Term unless a written notice of such intention be given to Tenant
pursuant to the preceding paragraph, or unless the termination of this Lease be
decreed by a court of competent jurisdiction.

 

At any time or from time to time after the repossession of the Premises or any
part thereof pursuant to the preceding paragraph, whether or not the Term shall
have been terminated pursuant to this Section 21.2, Landlord may (but shall be
under no obligation to) relet the Premises or any part thereof for the account
of Tenant, in the name of Tenant or Landlord or otherwise, without notice to
Tenant, for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the Term) and on such
conditions (which may include concessions or free rent) and for such uses as
Landlord, in its absolute discretion, may determine, and Landlord may collect
and receive any rents payable by reason of such reletting. Landlord shall not be
responsible or liable for any failure to collect any rent due upon any such
reletting.

 

No expiration or termination of the Term pursuant to this Section 21.2, by
operation of law or otherwise, and no repossession of the Premises or any part
thereof pursuant to this Section 21.2 or otherwise, and no reletting of the
Premises or any part thereof pursuant to this Section 21.2, shall relieve Tenant
of its liabilities and obligations hereunder, all of which shall survive such
expiration, termination, repossession or reletting.

 

In the event Landlord repossesses the Premises or any part thereof by reason of
the occurrence of an Event of Default but does not terminate the Term hereof,
Tenant will pay to Landlord the Base Rent. Additional Rent and other sums
required to be paid by Tenant to and including the date of such repossession;
and, thereafter, until the end of what would have been the Term in the absence
of such repossession, and whether or not the Premises or any part thereof shall
have been relet. Tenant shall be liable to Landlord for, and shall pay to
Landlord, as liquidated and agreed current damages the Base Rent. Additional
Rent and other sums which should be payable under this Lease by Tenant in the
absence of such expiration, termination or repossession, less the net proceeds,
if any, of any reletting effected for the account of Tenant

 

20



--------------------------------------------------------------------------------

pursuant to this Section 21.2, after deducting from such proceeds all of
Landlord’s reasonable expenses in connection with such reletting (including,
without limitation, all repossession costs, customary brokerage commissions,
legal expenses, attorneys’ fees, employees’ expenses, alteration costs and
expenses of preparation for such reletting). Tenant will pay such current
damages on the days on which the Base Rent and Additional Rent would have been
payable under this Lease in the absence of such expiration, termination or
repossession, and Landlord shall be entitled to recover the same from Tenant on
each such day.

 

In the event that Landlord terminates the Term hereof, Tenant will pay to
Landlord all Rent and other sums due and payable by Tenant through the date of
termination, plus (l) an amount equal to the present value of the Rent and other
sums, provided herein to be paid by Tenant for the remainder of the Term,
(taking into account the time and expense necessary to obtain a replacement
tenant or tenants, if any, including expenses relating to repossession of the
Premises, preparation for reletting and for reletting itself), (2) the
unamortized cost of leasehold improvements, additions and Alterations, if any,
paid for by Landlord pursuant to this Lease, and (3) the cost of performing any
other covenants to be performed by Tenant.

 

Nothing in this Section 21.2 is intended to, or shall, obviate any statutory or
common law duty to mitigate damages incumbent on Landlord upon its exercise of
its remedies hereunder.

 

ARTICLE XXII.

 

Landlord’s Performance of Tenant’s Covenants

 

Section 22.1. Landlord’s Performance of Tenant’s Covenants. Should Tenant at any
time fail to do any act or make any payment required to be done or made by it
under the provisions of this Lease, Landlord, at its option, may (but shall not
be required to) do the same or cause the same to be done, and the amounts paid
and expenses incurred by Landlord in connection therewith shall be so much
Additional Rent due on the next rent date after such payment together with
interest at the Default Rate from the date of payment.

 

ARTICLE XXIII.

 

Exercise of Remedies

 

Section 23.1. Cumulative Remedies. No remedy contained herein or otherwise
conferred upon or reserved to Landlord, shall be considered exclusive of any
other remedy, but the same shall be cumulative and shall be in addition to every
other remedy given herein, now or hereafter existing at law or in equity or by
statute, and every power and remedy given by this Lease to Landlord may be
exercised from time to time and as often as occasion may arise or as may be
deemed expedient. No delay or omission of Landlord to exercise any right or
power arising from any default shall impair any such right or power or shall be
construed to be a waiver of any such default or an acquiescence therein.

 

Section 23.2. No Waiver. No waiver of any breach of any of the covenants of this
Lease shall be construed, taken or held to be a waiver of any other breach, or a
waiver, acquiescence in or consent to any further or succeeding breach of the
same covenant. The acceptance by

 

21



--------------------------------------------------------------------------------

Landlord of any payment of Rent or other sums payable hereunder after the
termination by Landlord of this Lease or of Tenant’s right to possession
hereunder shall not, in the absence of agreement in writing to the contrary by
Landlord, be deemed to restore this Lease or Tenant’s right to possession
hereunder, as the case may be, but shall be construed as a payment on account
and not in satisfaction of damages due from Tenant to Landlord. Receipt of Rent
by Landlord, with knowledge of any breach of this Lease by Tenant or of any
default by Tenant in the observance or performance of any of the conditions or
covenants of this Lease, shall not be deemed to be a waiver of any provision of
this Lease.

 

Section 23.3. Equitable Relief. In the event of any breach by Tenant of any of
the agreements, terms, covenants or conditions contained in this Lease, Landlord
shall be entitled to enjoy such breach and shall have the right to invoke any
right and remedy allowed at law or in equity or by statute or otherwise as
though re-entry, summary proceedings, and other remedies were not provided for
in this Lease.

 

ARTICLE XXIV.

 

Subordination to Mortgages

 

Section 24.1. Subordination. Landlord may execute and deliver a mortgage or
trust deed in the nature of a mortgage (both sometimes hereinafter referred to
as a “Mortgage”) against the Premises or any portion thereof. This Lease and the
rights of Tenant hereunder shall automatically, and without the requirement of
the execution of any further documents, be and are hereby made expressly subject
and subordinate at all times to the lien of any Mortgage now or hereafter
encumbering any portion of the Improvements, and to all advances made or
hereafter to be made upon the security thereof provided such lender does not
disturb Tenant’s possession hereunder as long as (i) Tenant is not in default
hereunder, (ii) upon the written direction of mortgagee Tenant pay all rents
arising under this Lease as directed by such mortgagee; (iii) in the event such
mortgagee enforces its rights under the Mortgage or such lease is terminated due
to a default by Landlord, Tenant will, upon request of any person succeeding to
the interest of Landlord in the Premises (“successor in interest”) as the result
of said enforcement, automatically attorn to such successor in interest, without
any change in terms or other provisions of this Lease; provided, however, that
said successor in interest shall not be: (a) liable for any previous act or
omission of any prior landlord, including Landlord, under this Lease except for
acts or omissions that arise and/or exist after such successor in interest takes
title to the Premises; (b) bound by any payment of rent or additional rent for
more than one month in advance, except payments in the nature of security, but
only to the extent such payments have been delivered to such successor in
interest; (c) bound by any modifications to the Lease (including any agreement
providing for early termination or cancellation of the Lease) made without any
requisite consent of the mortgagee or any such successor in interest; (d) bound
by any covenant or obligation of Landlord to perform, undertake or complete any
work in the Premises or to prepare it for occupancy; (e) bound by any obligation
to make any payment to Tenant or to grant any credits, except for service,
repairs, maintenance and restoration provided for under this Lease to be
performed by Landlord after the date of Tenant’s attornment; (f) responsible for
any funds, including security deposits, owing to Tenant unless delivered by
Landlord to such successor in interest; or (g) subject to any demands, credits,
claims, counter claims, offsets or defenses which Tenant might have against any
prior landlord, including Landlord. Notwithstanding the foregoing, Tenant agrees
to execute and deliver such instruments

 

22



--------------------------------------------------------------------------------

instruments Tenant agrees will be in form and substance satisfactory to the
mortgagee of such Mortgage, in its sole discretion) subordinating this Lease to
the lien of any Mortgage entered into by Landlord after the execution of this
Lease provided that any such instruments shall contain language that such
mortgagee shall not disturb Tenant’s possession hereunder as long as Tenant is
not in default hereunder and attorns to the record owner of the Premises.
Notwithstanding anything to the contrary contained herein, any mortgagee under a
Mortgage may by notice in writing to the Tenant, subordinate its Mortgage to
this Lease.

 

ARTICLE XXV.

 

Indemnity and Waiver

 

Section 25.1. Tenant’s Indemnity. Tenant will protect, indemnify and save
Landlord, its partners, shareholders, employees, officers, directors, agents and
their respective successors and assigns harmless from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including without limitation, reasonable attorneys’ fees and
expenses) imposed upon, incurred by or asserted against Landlord by reason of
(a) any accident, injury to or death of persons or loss of or damage to property
occurring on or about the Premises or any part thereof or the adjoining
properties, sidewalks, curbs, streets or ways, or resulting from an act or
omission of Tenant or anyone claiming by, through or under Tenant; (b) any
failure on the part of Tenant to perform or comply with any of the terms of this
Lease or any other agreements affecting the Premises; (c) the use, occupation,
condition, or operation of the Premises or any part thereof; or (d) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Premises or any part thereof. In case any action, suit or
proceeding is brought against Landlord by reason of any such occurrence, Tenant
will, at Tenant’s sole expense, resist and defend such action, suit or
proceeding, or cause the same to be resisted and defended with counsel
acceptable to Landlord. Notwithstanding the foregoing, Tenant shall not be
responsible for the gross negligence and willful misconduct of Landlord, its
affiliates or their employees: (a) resulting in any accident, injury to or death
of persons or loss of or damage to property occurring on or about the Premises
or any part thereof or the adjoining properties, sidewalks, curbs, streets or
ways; and (b) with respect to the performance of any labor or services or the
furnishing of any materials or other property in respect of the Premises or any
part thereof.

 

Section 25.2. Landlord’s Indemnity. Landlord will protect, indemnify and save
Tenant, its partners, shareholders, employees, officers, directors, agents and
their respective successors and assigns harmless from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including without limitation, reasonable attorneys’ fees and
expenses) imposed upon, incurred by or asserted against Tenant by reason of: (a)
any failure on the part of Landlord to perform or comply with any of the terms
of this Lease, or (b) the gross negligence or willful misconduct of Landlord,
its affiliates or other employees. In case any action, suit or proceeding is
brought against Tenant by reason of any such occurrence, Landlord will, at
Landlord’s sole expense, resist and defend such action, suit or proceeding, or
cause the same to be resisted and defended with counsel acceptable to Tenant.

 

Section 25.3. Waiver of Claims. Tenant waives all claims it may have against
Landlord and Landlord’s agents for damage or injury to person or property
sustained by Tenant or any

 

23



--------------------------------------------------------------------------------

persons claiming through Tenant or by any occupants of the Premises, or by any
other person, resulting from any part of the Premises becoming out of repair, or
resulting from any accident on or about the Premises or resulting directly or
indirectly from any act or neglect of any person, to the extent permitted by
law; provided, however, Tenant does not hereby waive claims for the gross
negligence and willful misconduct of Landlord, its affiliates and their
employees. This Section 25.3 shall include, but not by way of limitation, damage
caused by water, snow, frost, steam excessive heat or cold, sewage, gas, odors,
or noise, or caused by bursting or leaking pipes or plumbing fixtures, and shall
apply equally whether any such damage results from the act or neglect of Tenant
or of any other person to the extent permitted by law, and whether such damage
be caused or result from any thing or circumstance above mentioned or referred
to, or to any other thing or circumstance whether of a like nature or of a
wholly different nature; provided, however. Tenant does not hereby waive claims
for the gross negligence and willful misconduct of Landlord, its affiliates and
their employees. All Tenant’s Equipment and other personal property belonging to
Tenant or any occupant of the Premises that is in or on any part of the Premises
shall be there at the risk of Tenant or of such other person only, and Landlord
shall not be liable for any damage thereto or for the theft or misappropriation
thereof.

 

ARTICLE XXVI.

 

Surrender

 

Section 26.1. Condition. Upon the termination of this Lease, whether by
forfeiture, lapse of time or otherwise, or upon the termination of Tenant’s
right to possession of the Premises. Tenant will at once surrender and deliver
up the Premises to Landlord, broom clean, in as good order, condition and repair
as on the Effective Date, reasonable wear and tear excepted. Any damage caused
by removal of Tenant from the Premises, including any damages caused by removal
of Tenant’s Equipment as herein defined, shall be repaired and paid for by
Tenant prior to the expiration of the Term.

 

All Alterations, temporary or permanent, excluding Tenant’s Equipment, in or
upon the Premises placed there by Tenant, shall become Landlord’s property and
shall remain upon the Premises upon such termination of this Lease by lapse of
time or otherwise, without compensation or allowance or credit to Tenant, unless
subject to Section 13.2 above, Landlord requests their removal. If Landlord so
requests removal of said Alterations and Tenant does not make such removal by
the termination of this Lease, or within ten (10) days after such request,
whichever is later. Landlord may remove the same and deliver the same to any
other place of business of Tenant or warehouse same, and Tenant shall pay the
cost of such removal, delivery and warehousing to Landlord on demand.

 

Section 26.2. Removal of Tenant’s Equipment. Upon the termination of this Lease
by lapse of time, or otherwise, Tenant may remove Tenant’s Equipment; provided,
however, that Tenant shall repair any injury or damage to the Premises which may
result from such removal. If Tenant does not remove Tenant’s Equipment from the
Premises prior to the end of the Term, however ended. Landlord may, at its
option, remove the same and deliver the same to any other place of business of
Tenant or warehouse the same, and Tenant shall pay the cost of such removal
(including the repair of any injury or damage to the Premises resulting from
such removal), delivery and warehousing to Landlord on demand, or Landlord may
treat Tenant’s

 

24



--------------------------------------------------------------------------------

Equipment as having been conveyed to Landlord with this Lease as a Bill of Sale,
without further payment or credit by Landlord to Tenant.

 

Section 26.3. Holdover. If Tenant retains possession of the Premises or any part
thereof after the termination of the Term, by lapse of time and otherwise, then
for the first two (2) months after the termination of the Term. Tenant shall pay
to Landlord monthly rent in an amount equal to one hundred fifty percent (150%)
of the monthly Rent payable for the month immediately preceding such holding
over, and thereafter, shall pay monthly rent at double the rate payable for the
month immediately preceding said holding over (including increases for
Additional Rent which Landlord may reasonably estimate), computed on a per-month
basis, for each month or part thereof (without reduction for any such partial
month) that Tenant thus remains in possession, and in addition thereto. Tenant
shall pay Landlord all actual damages sustained by reason of Tenant’s retention
of possession. The provisions of this Section do not exclude the Landlord’s
right of re-entry or any other right hereunder. Any such extension shall be
subject to all other terms and conditions herein contained.

 

ARTICLE XXVII.

 

Covenant of Quiet Enjoyment

 

Section 27.1. Covenant of Quiet Enjoyment. Landlord covenants that Tenant, on
paying the Rent and all other charges payable by Tenant hereunder, and on
keeping, observing and performing all the other terms, covenants, conditions,
provisions and agreements herein contained on the part of Tenant to be kept,
observed and performed, all of which obligations of Tenant are independent of
Landlord’s obligations hereunder, shall, during the Term, peaceably and quietly
have, hold and enjoy the Premises, subject to the terms, covenants, conditions,
provisions and agreements hereof, free from hindrance by Landlord or any person
claiming by, through or under Landlord.

 

ARTICLE XXVIII.

 

Memorandum of Lease

 

Section 28.1. Memorandum of Lease. This Lease shall not be recorded, but the
parties agree at the request of either of them, to execute a Memorandum of Lease
for recording, containing the names of the parties, the legal description and
the Term of this Lease.

 

ARTICLE XXIX.

 

Notices

 

Section 29.1. Notices. All notices, consents, approvals to or demands upon or by
Landlord or Tenant desired or required to be given under the provisions hereof,
shall be in writing and shall be deemed to have been duly and sufficiently given
if a copy thereof has been (1) personally served. (2) sent by a recognized
courier service with evidence of receipt, (3) sent by facsimile transmission
with confirmation of receipt, (4) delivered or mailed by United States or
Australian registered or certified mail in an envelope properly stamped and
addressed to the

 

25



--------------------------------------------------------------------------------

receiving party at its mailing address as given in Section 1.1. The effective
date of such notice that be the date of delivery, if delivered personally or by
courier service, or facsimile and two (2) days after the date of mailing, if
mailed. Either party may by written notice to the other as aforesaid change its
address for purposes of notice.

 

ARTICLE XXX.

 

Covenants Run with Land

 

Section 30.1. Covenants. All of the covenants, agreements, conditions and
undertakings in this Lease contained shall extend and inure to and be binding
upon the heirs, executors, administrators, successors and assigns of the
respective parties hereto, the same as if they were in every case specifically
named, and shall be construed as covenants running with the Land, and whenever
in this Lease reference is made to either of the parties hereto, it shall be
held to include and apply to wherever applicable, the heirs, executors
administrators, successors and assigns of such party. Nothing herein contained
shall be construed to grant or convey upon any person or persons firm,
corporation or governmental authority, other than the parties hereto, their
heirs, executors, administrators, successors and assigns, any right, claim or
privilege by virtue of any covenant agreement, condition or undertaking in this
Lease contained.

 

Section 30.2. Release of Landlord. The term “Landlord” as used in this Lease, so
far as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the fee of the Premises, and in the event of any transfer or transfers of the
title to such fee, Landlord herein named (and in the case of any subsequent
transfers or conveyances, the then grantor) shall be automatically freed and
received, from and after the date of such transfer or conveyance, of all
personal liability as respects the performance of any covenants or obligations
on the part of Landlord contained in this Lease thereafter to be performed;
provided that any funds in the hands of such Landlord or the then grantor at the
time of such transfer, in which Tenant has an interest, shall be turned over to
the grantee and any amount then due and payable to Tenant by Landlord or the
then grantor under any provision of this Lease, shall be paid to Tenant.

 

ARTICLE XXXI.

 

Environmental Matters

 

Section 31.1 Hazardous Materials. Tenant agrees that it will not use, handle,
generate, treat, store or dispose of or permit the use, handling, generation,
treatment, storage or disposal of any Hazardous Materials (as hereinafter
defined) in, on, under, around or above the Premises now or at any future time,
except in accordance with the terms of this Lease, and will indemnify, defend
and save Landlord harmless from any and all actions, proceedings, claims, costs,
expenses and losses of any kind, including, but not limited to, those arising
from injury to any person including death, damage to or loss of use or value of
real or personal property, and costs of investigation and cleanup or other
environmental remedial work, which may arise in connection with the existence of
Hazardous Materials on the Premises to the extent occurring or caused during the
Term hereof. The term “Hazardous Materials,” when used herein, shall include but
shall not be limited to, any substances, materials or wastes that are regulated
by any

 

26



--------------------------------------------------------------------------------

local governmental authority, the state where the Premises is located, or the
United States of America because of toxic, flammable, explosive, corrosive,
reactive, radioactive or other properties that may be hazardous to human health
or the environment, including without limitation above or underground storage
tanks, flammables, explosives, radioactive materials, radio petroleum and
petroleum products, asbestos, urea formaldehyde foam insulation, methane,
lead-based paint, polychlorinated biphenyl compounds, hydrocarbons or like
substances and their address or constituents, pesticides and toxic or hazardous
substances or materials of any kind, including without limitation, substances
now or hereafter defined as “hazardous substances,” “hazardous materials,”
“toxic substances” or “hazardous wastes” in the following statutes, as amended
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. §9601, et seq., “CERCLA”); the Hazardous Materials Transportation Act
(49 U.S. §§1801, et seq., “HMTA”); the Toxic Substances Control Act (15 U.S.C.
§2601, et seq., “TSCA”); the Resource Conservation and Recovery Act (42 U.S.C.
§6901, et seq., “RCRA”); the Clean Air Act (42 U.S.C. §7401 et seq., “CAA”); the
Clean Water Act (33 U.S.C. §1251, et seq., “CWA”) the Rivers and Harbors Act,
(33 U.S.C. §401 et seq., “RHA”); the Emergency Planning and Community
Right-to-Know Act of 1986 (41 U.S.C. §11001 et seq., “EPCRA”), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 to 136y, “FIFRA”); the
Oil Pollution of 1990 (33 U.S.C. §2701 et seq., “OPA”); and the Occupational
Safety and Health Act (29 U.S.C. §651 et seq., “OSHA”); and any so-called
“Superlien law”; and in the regulations promulgated pursuant thereto, and any
other applicable federal, state or local law, common law, code, rule,
regulation, order, policy or ordinance, presently in effect or hereafter enacted
promulgated or implemented, or any other applicable governmental regulation
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous substances, waste or material, now or hereafter in effect
(collectively, “Environmental Laws”).

 

Section 31.2. Conduct of Tenant. If Tenant generates, uses, transports, stores,
treats or disposes of any Hazardous Materials:

 

(a) Tenant shall, at its own cost and expense, comply with all Environmental
laws relating to hazardous or toxic materials;

 

(b) Tenant shall (i) not dispose of any Hazardous Materials in dumpsters or
trash containers; (ii) not discharge any Hazardous Materials into drains or
sewers; (iii) not cause or allow the release, discharge, emission or run-off of
any Hazardous Materials to air, to surface waters, to the Land, to ground water,
whether directly or indirectly; (iv) at Tenant’s own cost and expense arrange
for the lawful transportation and off-site disposal of all Hazardous Materials
generated by Tenant; (v) provide secondary containment around all Hazardous
Materials storage containers, storage facilities and above ground storage tanks;
(vi) conduct all necessary environmental inspections, such as, but not limited
to, asbestos inspections prior to any renovation or demolition, as required by
40 CFR Part 61 and provide copies of all such reports to Landlord; (vii) comply
with all reporting requirements under any local, state or federal ordinance,
statute or regulation, such as, but not limited to, toxics inventory reporting
under the Emergency Planning and Community Right-to-Know Act, the provisions
under 40 CFR Part 61, or various regulations controlling the emissions into the
atmosphere of volatile organic compounds and provide copies of all such reports
and notifications to Landlord; (viii) use only highly skilled people to address
all environmental issues associated with this Lease, that such

 

27



--------------------------------------------------------------------------------

people and all employees of Tenant shall receive all required training or
certification under any local, state or federal law specifically mentioned or
alluded to in this Lease;

 

(c) Tenant shall promptly provide Landlord with copies of all communications,
permits or agreements with any governmental authority or agency (federal, state
or local) or any private entity relating in any way to the violation or alleged
violation of any Environmental Laws or to any violation of Tenant’s obligations
under subparagraph (b) above;

 

(d) Landlord and Landlord’s agents and employees shall have the right to enter
the Premises upon reasonable notice and/or conduct appropriate tests for the
purpose of ascertaining that Tenant complies with all applicable laws, rules or
permits relating in any way to the presence of Hazardous Materials on the
Premises; and

 

(e) Upon the written request of Landlord not more frequently than once every
year or on any other occasion in the event that Landlord has reason to believe
an environmental problem exists at the Premises, Tenant shall provide Landlord
the results of appropriate tests, including tests of water and soil, to
demonstrate (i) that Tenant is in compliance with all applicable laws, rules or
permits relating in any way to the presence of any Hazardous Materials on the
Premises and (ii) the lack of any releases, discharges , or emissions.

 

To the extent the presence, release, threat of release, placement on or in the
Premises of any Hazardous Materials occurs or is caused during the Term of this
Lease, or the generation, transportation, storage, treatment, or disposal of any
Hazardous Materials at the Premises occurs or is caused during the Term of this
Lease, and such event gives rise to liability (including, but not limited to, a
response action, remedial action, or removal action) under any Environmental
Laws or common law theory, including, but not limited to, nuisance, strict
liability, negligence and trespass, Tenant shall promptly take any and all
remedial and removal action necessary to clean up the Premises containing such
Hazardous Materials and mitigate exposure to liability arising from the
Hazardous Materials, whether or not required by law.

 

Section 31.3. Tenant’s Environmental Indemnity. Tenant does hereby indemnify,
defend and hold harmless Landlord and its agents and their respective officers,
directors, beneficiaries, lenders, shareholders, partners, agents and employees
and their respective successors and assigns from all fines, suits, procedures,
claims liabilities, damages (including consequential damages) and actions of
every kind, and all costs associated therewith (including reasonable attorneys’,
experts’ and consultants’ fees and costs of testing) arising out of or in any
way connected with any deposit, spill, discharge or other release of Hazardous
Materials that occurs or is caused during the Term of this Lease, at or from the
Premises, or which arises at any time from (i) Tenant’s failure to provide all
information, make all submissions, and take all steps required by all applicable
governmental authorities; (ii) any Hazardous Materials on, in, under or
affecting all or any portion of the Premises or the groundwater as a result of
events that took place during the Term of this Lease; (iii) any violation by
Tenant or claim of a violation by Tenant of any governmental law, statute, rule,
regulation, ordinance, requirement, decree, order or judgment now or hereafter
in effect relating to public health, safety, protection of the environment or
any Hazardous Material; (iv) the imposition of any lien for damages caused by,

 

28



--------------------------------------------------------------------------------

or the recovery of any costs for, the remediation cleanup of Hazardous Materials
as a result of events that took place during the Term of this Lease; (v) costs
of removal of any and all Hazardous Material from all or any portion of the
Premises, which Hazardous Materials were placed on the Premises during the Term
of this Lease; (vi) costs incurred to comply, in connection with all or any
portion of the Premises, with all governmental regulations with respect to
Hazardous Materials on, in, under or affecting the Premises, which Hazardous
Materials were placed on the Premises during the Term of this Lease; or (vii)
any spills, discharges. leaks, escapes, releases, dumping, transportation,
storage, treatment or disposal of any Hazardous Materials which occurs during
the Term of this Lease, but only to the extent that such Hazardous Materials
originated from or were or are located on the Premises. Tenant’s obligations and
liabilities under this Article XXXI shall survive the expiration of this Lease.
Notwithstanding the foregoing, Tenant shall not be responsible for the gross
negligence and willful misconduct of Landlord, its affiliates and their
employees.

 

Section 31.4. Landlord’s Right to Enter Premises. Landlord shall have the right
and privilege (but not the obligation) to enter the Premises upon reasonable
notice to make inspections and other tests (including, but not limited to,
drilling) of their condition, including, but not limited to, air, soil and
groundwater sampling and other inspections for Hazardous Materials. In the event
any Hazardous Materials which are generated, used, transported, stored, treated
or disposed of other than in accordance with applicable laws and regulations are
discovered during the inspections, Tenant shall reimburse Landlord for the cost
of all inspections and tests in addition to its liability under Section 31.1.

 

Section 31.5. Tenant’s Notification Requirements. Notwithstanding anything to
the contrary contained in Article XXXI of this Lease, Tenant agrees to provide
immediate telephonic notification to Landlord in the event of any release of
Hazardous Materials in any manner within or outside of the Premises. Tenant
shall further utilize its reasonable efforts to report to Landlord any other
release of Hazardous Materials at the Premises by any party other than Tenant.

 

ARTICLE XXXII.

 

Miscellaneous

 

Section 32.1. Captions. The captions of this Lease are for convenience only and
are not to be construed as part of this Lease and shall not be construed as
defining or limiting in any way the scope or intent of the provisions hereof.

 

Section 32.2. Severability. If any covenant, agreement or condition of this
Lease or the application thereof to any person, firm or corporation or to any
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such covenant, agreement or condition to
persons, firms or corporations or to circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby. Each covenant,
agreement or condition of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

 

Section 32.3. Applicable Law. This Lease shall be construed and enforced in
accordance with the laws of the state where the Premises is located.

 

29



--------------------------------------------------------------------------------

Section 32.4. Amendments in Writing. None of the covenants, terms or conditions
of this Lease, to be kept and performed by either party, shall in any manner be
altered, waived, modified, changed or abandoned, except by a written instrument,
duly signed, acknowledged and delivered by the other party.

 

Section 32.5. Relationship of Parties. Nothing contained herein shall be deemed
or construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture by
the parties hereto, it being understood and agreed that no provision contained
in this Lease nor any acts of the parties hereto shall be deemed to create any
relationship other than the relationship of Landlord and Tenant.

 

Section 32.6. Brokerage. Tenant warrants that it has had no dealings with any
real estate broker or agent in connection with this Lease. Landlord and Tenant
each covenants to pay, hold harmless and indemnify the other from and against
any and all cost, expense or liability for any compensation, commissions and
charges claimed by any broker or agent with respect to this Lease or the
negotiation thereof arising out of any acts of the parties.

 

Section 32.7. Joint Effort. The preparation of this Lease has been a joint
effort of the parties hereto and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

Section 32.8. Time. Time is of the essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

 

Section 32.9. Landlord’s Consent. Landlord’s granting of any consent under this
Lease, or Landlord’s failure to object to any action taken by Tenant without
Landlord’s consent required under this Lease, shall not be deemed a waiver by
Landlord of its rights to require such consent for any further similar act by
Tenant. No waiver by Landlord of any other breach of the covenants of this Lease
shall be construed, taken or held to be a waiver of any other breach or to be a
waiver, acquiescence in or consent to any further or succeeding breach of the
same covenant. None of the Tenant’s covenants under this Lease, and no breach
thereof, shall be waived, altered or modified except by a written instrument
executed by Landlord.

 

Section 32.10. No Partnership. Tenant and Landlord are not, and shall not be
deemed to be in any way or for any purpose, the partner, employer, principal,
master or agent of or with the other

 

[Signature page to follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.

 

LANDLORD:

     

Southcorp Packaging USA, Inc.

            By:  

/s/ Scott R. Phillips

               

Scott R. Phillips

           

Its:

 

Secretary

TENANT:

     

North America Packaging Corporation

            By:  

/s/ Phillip O’Connor

           

Its:

 

VP & CFO

 

31